Harris, J.:
The plaintiff in error was indicted for the murder of a slave. The only points of error complained of in this record are:
1. That the court below erred in allowing the confessions to go in evidence to the jury.
2. The court erred in refusing a new trial.
The first error assigned has reference to the testimony of Moses M. Curtis and "W. H. Curtis and W. LI. Bondurant, who had charge of the prisoner after his committal to jail, as jailors. It is insisted that these confessions were improperly admitted, because: 1. The prosecution did not show affirmatively, to the satisfaction of the court, that they were not made under the influence of improper inducements; and 2. Because the evidence does not show that the prisoner was “ cautioned of the consequences of such confessions.”
It is sufficient to say, in answer to the first objection, that the time and circumstances of these confessions made in jail show sufficiently that they were properly admitted; there is a total absence of any proof to the contrary. The record showing that this testimony went to the jury after a preliminary examination as to the circumstances of the confessions, by direction of the court, there can be no pretence that the court was not satisfied that the confessions were perfectly voluntary.
That no caution is necessary when the confessions are made to persons having no judicial authority, is settled by this court in Dick v. State, 30 Miss. R., 598.
Let the judgment be affirmed.